Grace, J.
(concurring in part and dissenting in part). I concur in the opinion as written by Justice Birdzell, that the sale of the tractor be adjudged rescinded; that the notes and securities be reduced $2,800 and interest; that the defendant should recover $200 damages and $1,068.60 paid, with legal interest thereon.
I do not agree that the plaintiff should have judgment against defendant for the reasonable value of the benefits derived from the use of the tractor during the time of the defendant’s possession thereof, and no new trial should be had on that issue, nor at all.
There being fraud in the procuring of the order in the manner as found by the trial court, and as clearly appears from the opinion of ' Justice Birdzell, the entire order and contract was void and should be adjudged rescinded. The plaintiff, under the facts in this case, is entitled to no benefits and should not be permitted to recover for any, and is entitled to no relief nor to any recovery whatever.
Robinson, J., concurs.